      Case 18-12454-leb   Doc 314      Entered 11/13/18 11:43:43   Page 1 of 9



 1
 2
 3
 4
  Entered on Docket
  5November 13, 2018
__________________________________________________________________
 6
     MARK WRAY, #4425
 7   LAW OFFICES OF MARK WRAY
     608 Lander Street
 8   Reno, Nevada 89509
 9   (775) 348-8877
     (775) 348-8351 – Fax
10   mwray@markwraylaw.com
     Attorney for Petitioning Creditor
11   BRADLEY J. BUSBIN, AS TRUSTEE
12   OF THE GONZALES CHARITABLE
     REMAINDER UNITRUST ONE
13
                          UNITED STATES BANKRUPTCY COURT
14
15                                  DISTRICT OF NEVADA

16   In re:                                   Case No. BK-S- 18-12454 LEB
17   DESERT LAND, LLC,                        Chapter 11
18
                             Debtor.          (Jointly Administered with BK-S- 18-12456-LEB,
19                                            BK-S-18-12457-LEB and BK-S-18-12458-LEB)
20
21   In re:                                   STIPULATED PROTECTIVE ORDER

22   DESERT OASIS APARTMENTS, LLC,
23
                             Debtor.
24   In re:
25   DESERT OASIS INVESTMENTS, LLC,
26
                             Debtor.
27
28


                                                1
     Case 18-12454-leb            Doc 314       Entered 11/13/18 11:43:43              Page 2 of 9



1    In re:
2
     SKYVUE LAS VEGAS, LLC,
3
                                 Debtor.
4              Debtors, the Sher Creditors,2 Creditor Busbin,3 Creditor Northern Trust,4 Creditor
                         1

5
     Juniper,5 the Shotgun Creditors,6 and the Proposed Buyer7 (collectively, the “Parties”), by and
6
     through their undersigned counsel of record, stipulate and agree that certain pending filings in
7
8    1
      Debtors DESERT LAND, LLC (“Desert Land”), DESERT OASIS APARTMENTS, LLC (“DOA”), DESERT
     OASIS INVESTMENTS, LLC (“DOI”), and SKYVUE LAS VEGAS, LLC (“Skyvue,” and together with Desert
9    Land, DOA, and DOI, the “Debtors”)
10   2
       Creditors SHER DEVELOPMENT, LLC (“Sher Development”); THE PAUL L. GARCELL AND PAMELA
     HERTZ REVOCABLE FAMILY TRUST, Paul Garcell and Pamela Hertz, Trustees (“GH Trust”); THE JOSEPH D.
11
     EYSTAD AND MARY ANN ARMINIO REVOCABLE TRUST DATED 09/03/03, MaryAnn Arminio, Trustee
12   (“Eystad Trust”); THE FRANK ARMINIO AND MARY ARMINIO REVOCABLE LIVING TRUST, Mary
     Arminio, Trustee (“Arminio Trust”); ANGELO JOHN ARMINIO (“Angelo Arminio”); PAULA M. ARMINIO
13   (“Paula Arminio”); ANDREA DEANEAN GLENN (“Andrea Glenn”); LINDA JEAN LUND (“Linda Lund”); THE
     DONDERO SURVIVOR’S TRUST, Alan G. Dondero, Trustee (“Dondero trust”); TERRY L. BELL
14   IRREVOCABLE TRUST, Terry L. Bell, Trustee (“Bell Trust”); THE NEWBY 1984 TRUST, Jill M. Colquitt and
     Donald E. Newby, Trustees (Newby Trust); JOANNA POLLARD LIVING TRUST, Joanna Pollard, Trustee
15   (“Pollard”); VIVIAN A. WEBER LIVING TRUST, Vivian Weber Trustee (“Weber”); THE JOE P. SCHWAN
     FAMILY TRUST, Joe Schwan, Trustee (“Schwan”); WALTER BROELAND AND CAROL BROELAND
16   REVOCABLE TRUST, Walt Broeland, Trustee (“Broeland”); MARK E. JONAH (“Jonah”); VERONICA C.
     WOLF TRUST, Veronica Wolf, Trustee (“Wolf”); BARON H. WINDHAM JR., IRA (“Windham”); JAMES P.
17   PEABODY and HELEN L. PEABODY (“Peabody”); YARG, LLC (“Yarg”); PATRICK AND CLARA CARMEN
     DERMODY FAMILY TRUST, Patrick Dermody, Trustee (“Dermody”); MACK CLAYTON and TRACY L.
18   CLAYTON (“Clayton”); TERRY WAGNER and CATHERINE WAGNER (“Wagner”); JAMES C. CHACHAS
     TRUST, James C. Chachas, Trustee (“James”); GEORGE CHACHAS (“George”); BESSIE CHACHAS (“Bessie”);
19   WILLIAM MARSHALL and JANINE MARSHALL (“Marshall”); LEWIS ROY SHER LIVING TRUST, Edward
     F. Sher, Trustee (“Lewis”); and GREGG S. LAWRENCE SUBTRUST OF CLIFFORD LAWRENCE AND
20   CAROLYN LAWRENCE REVOCABLE FAMILY TRUST DTD 9/30/96, Gregg S. Lawrence, Trustee
     (“Lawrence”) (collectively, the “Sher Creditors”)
21   3
         Creditor BRAD BUSBIN, Trustee of the Gonzalez Charitable Remainder Unitrust One (“Busbin”)
22   4
         Creditor THE NORTHERN TRUST COMPANY (“Northern Trust”)
23   5
         Creditor JUNIPER LOAN SERVICING CORPORATION (“Juniper”)
24   6
       Creditors SHOTGUN CREEK LAS VEGAS, LLC, SHOTGUN CREEK INVESTMENTS NEVADA, LLC,
25   SHOTGUN CREEK INVESTMENTS, LLC, AND SHOTGUN CREEK FAMILY INVESTMENTS, LLC
     (collectively, the “Shotgun Creditors”)
26   7
      Proposed assignees DESERT LAND NEWCO, LLC, DESERT LAND NEWCO 2, LLC, DOA NEWCO, LLC,
27   and DOI NEWCO, LLC, proposed buyers LVB ACQUISITIONS, LLC, LVB ACQUISITION HOLDINGS, LLC,
     and/or LVB ACQUISITION HOLDINGS I, LLC and its Members LVB HOLDINGS I, LLC and DESERT LAI,
28   LLC, disclosed affiliates Hans Hertell, George Villar, and Atelier Real Estate Partners, LLC, and any subsequently-
     disclosed affiliates (collectively, the “Proposed Buyer”)

                                                              2
     Case 18-12454-leb            Doc 314        Entered 11/13/18 11:43:43             Page 3 of 9



1    the instant action, including but not limited to Debtors’ Joint Plan of Reorganization [ECF #253]
2    (the “Proposed Plan”), Debtors’ Motion to Sell Substantially all of the Debtors’ Assets Free and
3    Clear of all Liens, claims and Encumbrances and Assign Certain Executory Contracts and
4    Unexpired Leases, Pay Secured Creditors at Closing, Pay Commission and Invest Proceeds in
5
     Buyer [ECF #249] (the “Sale Motion”) and Busbin’s Motion for Order to Disclose Financial
6
     Information on Buyer LVB Acquisition Holdings I, LLC [ECF #292] (the “Disclosure Motion”),
7
     as well as other potential transactions involving the real property assets of Debtors (“Potential
8
     Sales”) and future filings arising from such potential transactions (“Potential Sale Filings”), are
9
     likely to involve and require the production of confidential, proprietary, or private information,
10
     including but not limited to information regarding the Proposed Buyer, and/or other potential
11
     buyers (the “Potential Buyers”),8 for which special protection from public disclosure and use for
12
     any other purpose beyond these proceedings, including with respect to the Proposed Plan, Sale
13
     Motion, Disclosure Motion, Potential Sales, and Potential Sale Filings, would be warranted.
14
15   Accordingly, the Parties STIPULATE to a Stipulated Confidentiality and Protective Order

16   (“Protective Order”) on the following terms:

17            1.       Any party or non-party may designate as confidential (by stamping the relevant

18   page with the word “Confidential” or as otherwise set forth herein) any document or discovery

19   response which that party or non-party considers in good faith to contain information involving
20   confidential personal or business information of and concerning a potential buyer of the assets of
21   the Debtors’ bankruptcy estate (hereinafter referred to as “Confidential Information”). Where
22   a document or discovery response consists of more than one page, the first page and each page of
23   which confidential information appears shall be so designated.
24            2.       All Confidential Information produced or exchanged in the course of this case
25
     (other than information that is publicly available) shall only be used by the party or parties to
26
     whom the information is produced, including any secured or unsecured creditor who signs the
27
28
     8
      To the extent necessary, Debtors shall provide a copy of this Protective Order to any and all Potential Buyers, who
     shall then be required to agree to be subject to the terms hereof.
                                                              3
     Case 18-12454-leb        Doc 314      Entered 11/13/18 11:43:43        Page 4 of 9



1    Exhibit A certificate attached, and solely with respect to these proceedings, including the
2    Proposed Plan, Sale Motion, the Disclosure Motion, Potential Sales, 2004 exams, discovery
3    requests and/or Potential Sale Filings.
4           3.      So long as the Potential Buyer is actually pursuing a prospective purchase of any
5
     assets of the Desert Entities from their Bankruptcy Estates, any persons receiving any of the
6
     Confidential Information shall not contact or otherwise engage in any communication or
7
     negotiation with any persons, entities, or any agents or representatives of persons or entities who
8
     are contractors, associates or lenders of any Potential Buyers, whose name(s) is provided by the
9
     Confidential Information (any or all a "Potential Project Party") in any way with respect to the
10
     Property or the Project or for any other purpose whatsoever except through, upon the initiation
11
     of, or request of a Potential Buyer, a Potential Project Party or the Debtors.
12
            4.      Except with the prior written consent of a Potential Buyer or Debtors, or upon
13
     prior order of this Court obtained upon notice to opposing counsel, Confidential Information
14
15   shall not be disclosed to any person other than:

16                  a.      Counsel for the respective Parties;

17                  b.      Employees of such counsel;

18                  c.      Up to five (5) designated representatives for each respective party. All

19                          designated representatives shall execute a copy of the Certification
20                          annexed to this Order as Exhibit “A,” which shall be retained by counsel
21                          for the party so disclosing the Confidential Information and made
22                          available for inspection by opposing counsel during the pendency of the
23                          action before being shown or given any Confidential Information;
24                  d.      Consultants or expert witnesses retained for these proceedings, provided
25
                            that each such person shall execute a copy of the Certification;
26
                    e.      Any authors or recipients of the Confidential Information;
27
                    f.      The Court, Court personnel, and court reporters; and
28
                    g.      Witnesses. A witness shall sign the Certification before being shown any

                                                        4
     Case 18-12454-leb        Doc 314     Entered 11/13/18 11:43:43        Page 5 of 9



1                           Confidential Information. Witnesses shown Confidential Information shall
2                           not be allowed to retain copies.
3           5.       Any persons receiving Confidential Information shall not reveal or discuss such
4    information to or with any person who is not entitled to receive such information, except as set
5
     forth herein.
6
            6.       Any persons receiving the identity of a Potential Buyer shall not circumvent or
7
     interfere with the Debtor's negotiations and/or contract with any Potential Buyer during the period
8
     the Debtors or their agents are negotiating with such potential buyers. Any persons receiving the
9
     identity of a Potential Buyer shall not attempt to induce such Potential Buyer to terminate or
10
     modify its business negotiations or contract with the Debtors or otherwise interfere with such
11
     relationship. This provision does prohibit a creditor from opposing a proposed sale in the
12
     Bankruptcy Court.
13
            7.       Unless otherwise permitted by statute, rule or prior court order, papers filed with
14
15   the Court containing Confidential Information shall be filed with the Court under seal and

16   accompanied by a contemporaneous motion for leave to file those documents under seal in

17   accordance with Local Rule of Bankruptcy Practice 9018.

18          8.       A party or non-party may designate information disclosed during deposition

19   and/or an examination pursuant to Federal Rule of Bankruptcy Procedure (“FRBP”) 2004, or in
20   response to a written discovery, including but not limited to interrogatories issued pursuant to
21   FRBP 7033, requests for production issued pursuant to FRBP 7034, and subpoenas issued
22   pursuant to FRBP 9016, as Confidential by so indicating in said response or on the record at the
23   deposition/examination and requesting the preparation of a separate transcript of such material.
24   Additionally a party or non-party may designate in writing, within twenty (20) days after the
25
     receipt of said responses or of the deposition/examination transcript for which the designation is
26
     proposed, that specific pages of the transcript and/or specific responses be treated as Confidential
27
     information. Any other party may object to such proposal, in writing or on the record, and upon
28
     such objection, the parties shall follow the procedure set forth in paragraphs 8 and 9 below.

                                                      5
     Case 18-12454-leb        Doc 314      Entered 11/13/18 11:43:43            Page 6 of 9



1    After any designation made according to the procedure set forth in this paragraph, the designated
2    documents or information shall be treated according to the designation until the matter is
3    resolved according to the procedures described in paragraphs 8 and 9 below, and counsel for all
4    parties shall be responsible for marking all previously unmarked copies of the designated
5
     materials in their possession or control with the specified designation.
6
            9.      A party may designate as Confidential documents produced by a non-party by
7
     providing written notice to all parties of the relevant document numbers or other identification
8
     within thirty (30) days after receiving such documents. A document may lose its confidential
9
     status if it is made public by the party that marked it as Confidential.
10
            10.     If a party contends that any material is not entitled to confidential treatment, such
11
     party may at any time give written notice to the party or non-party who designated the material
12
     as Confidential. The party or non-party who designated the material as Confidential shall have
13
     twenty-five (25) days from the receipt of such written notice to apply to the Court for an order
14
15   designating the material as Confidential. The party or non-party seeking the order has the burden

16   of establishing that the document or information is entitled to protection.

17          11.     Notwithstanding any challenge to the designation of material as Confidential

18   Information, all documents or information shall be treated as such and shall be subject to the

19   provision hereof unless and until one of the following occurs:
20                  a.      The party or non-party who claims that the material is Confidential
21                          Information withdraws such designation in writing; or
22                  b.      The party or non-party who claims that the material is Confidential
23                          Information fails to apply to the Court for an order designating the
24                          material confidential within the time period specified above after receipt
25
                            of a written challenge to such designation; or
26
                    c.      The Court rules the material is not confidential.
27
            12.     All provisions of this Order restricting communication or use of Confidential
28
     Information shall continue to be binding after the conclusion of this action, unless otherwise

                                                       6
     Case 18-12454-leb         Doc 314      Entered 11/13/18 11:43:43         Page 7 of 9



1    agreed or ordered. Upon conclusion of the action, a party in the possession of Confidential
2    Information, other than that which is contained in a pleading, correspondence, and
3    deposition/examination transcripts, shall either (a) return such documents or information no later
4    than thirty (30) days after conclusion of these proceedings to counsel for the party or non-party
5
     who provided such information, or (b) destroy such documents and information within the time
6
     period upon consent of the party who provided the documents and information and certify in
7
     writing within thirty (30) days that the documents and information have been destroyed.
8
     Notwithstanding the foregoing, counsel for any party is entitled to retain possession of
9
     Confidential Information upon conclusion of these proceedings.
10
             13.     The terms of this Order do not preclude, limit, restrict, or otherwise apply to the
11
     use of documents or information at trial or in any evidentiary hearing in these proceedings.
12
             14.     Nothing herein shall be deemed to waive any applicable privilege or work product
13
     protection, or to affect the ability of a party to seek relief for an inadvertent disclosure of material
14
15   protected by privilege or work product protection.

16           15.     Any witness or other person, firm or entity from which discovery is sought may

17   be informed of and may obtain the protection of this Order by written notice to the parties’

18   respective counsel or by oral advice at the time of any deposition or similar proceeding.

19   Approved by:                                           Approved by:
20
21   /s/ Michael N. Feder                                   /s/ Lenard E. Schwartzer
     Michael N. Feder, Esq.                                 Lenard E. Schwartzer, Esq.
22   Joel Z. Schwarz, Esq.                                  Jeanette E. McPherson, Esq.
     Gabriel Blumberg, Esq.                                 Jason A. Imes, Esq.
23   Dickinson Wright PLLC                                  Schwarzter & Mcpherson Law Firm
     8363 West Sunset Road, Suite 200                       2850 South Jones Boulevard, Suite 1
24   Las Vegas, Nevada 89112-2210                           Las Vegas, Nevada 89146
     Attorneys for the Sher Creditors                       Attorneys for Debtors
25
26
27
28


                                                        7
     Case 18-12454-leb       Doc 314     Entered 11/13/18 11:43:43       Page 8 of 9



1    Approved by:                                       Approved by:
2
     /s/ Cathy L. Reece                                 /s/ Justin J. Henderson
3    Cathy L. Reece, Esq.                               Justin J. Henderson, Esq.
     Fennemore Craig, P.C.                              Lewis Roca Rothgerber Christie LLP
4
     2394 E. Camelback Road, Suite 600                  3993 Howard Hughes Parkway, Suite 600
5    Phoenix, Arizona 85016-3429                        Las Vegas, Nevada 89169
     Attorneys for The Northern Trust Company           Attorneys for Juniper Loan Servicing
6                                                       Corporation
7    Approved by:                                       Approved by:
8
     /s/ Brigid M. Higgins                              /s/ Mark Wray
9    Brigid M. Higgins, Esq.                            Mark Wray, Esq.
     Black & LoBello                                    Law Offices of Mark Wray
10
     10777 W. Twain Avenue, Third Floor                 608 Lander Street
11   Las Vegas, Nevada 89135                            Reno, NV 89509
     Attorneys for Creditors Shotgun Creek Las Vegas,         -and-
12   LLC, Shotgun Creek Investments Nevada, LLC,        Jamie P. Dreher, Esq.
     and Shotgun Creek Investments, LLC                 Michael W. Reining, Esq.
13
                                                        Downey Brand LLP
14                                                      5421 Kietzke Lane, Suite 100
     Not Approved by:                                   Reno, Nevada 89511
15                                                      Attorneys for Bradley J. Busbin, As Trustee Of
     /s/ David R. Taxin                                 The Gonzales Charitable Remainder Unitrust
16                                                      One
     David R. Taxin, Esq.
17   Dahan & Nowick, LLP
     123 Main Street, 9th Floor
18   White Plains, New York 10601
     Attorneys for Proposed Buyer
19
20
21
22
23
24
25
26
27
28


                                                    8
     Case 18-12454-leb        Doc 314      Entered 11/13/18 11:43:43        Page 9 of 9



1                                               EXHIBIT A
2                                           CERTIFICATION
3           I hereby certify my understanding that Confidential Information is being provided to me
4    pursuant to the terms and restrictions of the Protective Order dated November _______, 2018, in
5
     In re: Desert Land, LLC, et al. Case No. BK-S- 18-12454 LEB. I have been given a copy of that
6
     Order and read it. I agree to be bound by the Order. I will not reveal the Confidential Information
7
     to anyone, except as allowed by the Order. I will maintain all such Confidential Information
8
     (including copies, notes, or other transcriptions made therefrom) in a secure manner to prevent
9
     unauthorized access to it. No later than thirty (30) days after the conclusion of this action, I will
10
     return the Confidential Information (including copies, notes or other transcriptions made
11
     therefrom) to the counsel who provided me with the Confidential Information or destroy the
12
     Confidential Information.
13
            I hereby consent to the jurisdiction of the United States Bankruptcy Court, District Court
14
15   of Nevada for the purpose of enforcing the Protective Order.

16
17   DATED: __________________________

18   BY:       __________________________

19   NAME: __________________________
20
                                                     ###
21
22
23
24
25
26
27
28


                                                      9
